Title: Abigail Adams to John Adams, 28 May 1781
From: Adams, Abigail
To: Adams, John


     
      My Dearest Friend
      
       May 28 1781
      
     
     I could not have conceived that a Letter written upon merely political subjects could have communicated so much pleasure to my Bosom as yours of the 28th of December to the president, of Congress, has given to mine.
     This Letter was taken by the Enemy, carried into New York, and published by them, and republished by Edes. For what reason the Enemy published it I cannot tell, as it contains nothing which can possibly injure us or the writer. It has proved a cordial to my anxious Heart for by it I find you were then living, and in Amsterdam, two facts that I have not received under your own hand for 8 months. This Letter is 3 months later than any which has reachd me.
     Dr. Dexter by whom I have before written, has since, been polite enough to visit me, that he might, as he expresses it, have the pleasure to tell you, that he had seen me, and take from me any verbal message, that I would not chuse to write, but my pen must be the faithfull confident of my Heart. I could not say to a stranger, that which I could not write, nor dare I even trust to my pen the fullness of my Heart. You must measure it, by the contents of your own when softned by recollection.
     Dr. Dexter appears to be a sensible well bred Gentleman, and will give you much information respecting our state affairs which may not be so prudent to commit to paper. I have written to the House of de Neufvilla for a few articles by an other opportunity and have now inclosed a duplicate.
     I intreat you my dearest Friend to forward Letters to the various ports in France as you have some acquaintance with many of them. I should then be able to hear oftner.
     
     
      June 1
     
     Our Friends from Plymouth have made me a visit upon their remove to Neponset Hill which they have purchased of Mr. Broom. You will congratulate me I know upon my acquisition in the Neighbourhood, it is a very agreable circumstance. By them I learnt that the late vessels from France had brought them Letters from their Son up to the 10 of March, in which he mentions being with my dear Friend, my Sons, and Mr. Thaxter. They have received five Letters, by different vessels yet not a line has yet blest my hand. May I soon be made happy, and the Number compensate for the delay.
     
     I hope you do not think it necessary to continue in Holland through the summer. I am very anxious for your Health—so flat a country will never agree with you. Pray do not be negligent with regard to an article which so nearly concerns the happiness of Your Ever affectionate
     
      Portia
     
    